UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
MOHAMED FARGHALY,                                                               2/24/20
               Plaintiff,                              18-CV-11106 (AJN) (BCM)
       -against-
                                                       ORDER
POTAMKIN CADILLAC-BUICK-
CHEVROLET-GEO, LTD., et al.,
               Defendants.

BARBARA MOSES, United States Magistrate Judge.

        The above-referenced action has been referred to Magistrate Judge Barbara Moses for
general pretrial management, including scheduling, discovery, non-dispositive pretrial motions,
and settlement, pursuant to 28 U.S.C. § 636(b)(1)(A). All pretrial motions and applications,
including those related to scheduling and discovery (but excluding motions to dismiss or for
judgment on the pleadings, for injunctive relief, for summary judgment, or for class certification
under Fed. R. Civ. P. 23) must be made to Judge Moses and in compliance with this Court's
Individual Practices in Civil Cases, available on the Court's website at
https://nysd.uscourts.gov/hon-barbara-moses.

       The Court observes that defendants have filed a letter-motion for an extension of time to
complete discovery. (Dkt. No. 20.) Defendants' letter-motion indicates that "Plaintiff does not
consent" to their request, but plaintiff has filed no opposition to defendants' letter-motion.

       Plaintiff shall file his opposition to defendants' letter-motion no later than February 27,
2020. Defendants' reply, if any, shall be filed no later than March 2, 2020.

         Judge Moses will hold a telephonic conference on defendants' letter-motion on March 5,
2020, at 10:00 a.m. Counsel for the parties are directed to call (212) 805-0228 at that time, with
all attorneys on one line.

Dated: New York, New York
       February 24, 2020
                                             SO ORDERED.



                                             ________________________________
                                             BARBARA MOSES
                                             United States Magistrate Judge
